Title: To George Washington from James Sinclair, 20 June 1758
From: Sinclair, James
To: Washington, George



Sir
Carlile [Pa.] the 20th June 1758

I am desired by Sir John St Clair to acquaint you it is his desire that you send six more of the light horse than he already required to the mouth of Conogocheek to escort Mr Glen the late Governor of South Carolina from thence to Winchester, where he is going to meet Colonel Byrd with Instructions from Genl Forbes relating to Indian Affairs. I am Sir Your most Obedt humble Servt

James SinclairA:D:Q:M:G:

